PD-0618-15



COA#      08-13-00084-CR                       OFFENSE:           22.02

          Jesus Marcial Luna Junior v.
STYLE: The State of Texas                      COUNTY:            El Paso

COA DISPOSITION:     AFFIRMED                  TRIAL COURT:       243rd District Court


DATE: 4/29/15                   Publish: NO    TCCASE#:           20110005260




                  IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


         Jesus Marcial Luna Junior v.
STYLE:   The State of Texas                         CCA#:
                                                                  PD-0618-15

  ftfro <?£                         Petition        CCA Disposition:         teie-/i"
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

         RgFusep            :                       JUDGE:

DATE:      t((o iJJ'-O <S                              SIGNED:                      PC:

JUDGE:          f\M C^M>t*£i—                          PUBLISH:                    DNP:




                                                                                     MOTION FOR

                                              REHEARING IN CCA IS:

                                              JUDGE: